DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/29/2021.
The amendments filed on 04/01/2022 have been entered. Applicant has added new claims 53-54, accordingly claims 1-3, 5-7, 9-11, 17-21, 23-24, 26-32, 34-37, and 51-54 are pending. Applicant has presently amended claims 1-3, 5, 11, 17, 19, 20, 23, and 36.
The previous objections to the claims have been withdrawn in light of applicant's amendments to claims 1 and 20.
The previous grounds rejections of the claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to claims 1-3, 5, and 23. However, the amendments introduce new issues related to indefiniteness that are described in detail below.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues, see pages 10-11, the following regarding claim 1,



    PNG
    media_image1.png
    90
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    597
    media_image2.png
    Greyscale

However, Rothman discloses in [0075]: “In some embodiments, the therapeutic assembly 104 can be configured to cause therapeutically-effective neuromodulation (e.g., using ultrasound energy) without contacting a vessel wall.”
Applicant also argues, see pages 11-12, the following regarding claim 1,

    PNG
    media_image3.png
    94
    596
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    65
    600
    media_image4.png
    Greyscale

However, as stated above, Rothman does in fact disclose an embodiment in which the therapeutic assembly is used without contacting a vessel wall. Further, as can be seen from e.g. Fig. 3D, reproduced below, there are at least two energy delivery elements 106 that are clearly not in contact with the vessel wall. 

    PNG
    media_image5.png
    339
    488
    media_image5.png
    Greyscale

Applicant's arguments regarding new claims 53 and 54 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-11, 17-21, 23-24, 26-32, 34-37, and 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the amended limitation “positioning said one or more transceivers [...] at a location which is in between a first bifurcation of the left pulmonary artery and the main pulmonary artery”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has not indicated where support for this amendments can be found. As such, claims 1-3, 5-7, 9-11, 17-21, 23-24, 26-32, 34-37, and 51-54 contain new matter.

Claims 1-3, 5-7, 9-11, 17-21, 23-24, 26-32, 34-37, and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “positioning said one or more transceivers [...] at a location which is in between a first bifurcation of the left pulmonary artery and the main pulmonary artery” renders the claim indefinite because it is unclear how the transceivers can be positioned in the left pulmonary artery and between a first bifurcation of the left pulmonary artery and the main pulmonary artery. For the present purposes of examination, the limitation has been interpreted as being positioned in the left pulmonary artery. Further clarification is required.
Additionally regarding claim 1, there is insufficient antecedent basis for the limitation “the pulmonary artery wall” in line 11 of the claim. For the present purposes of examination, the limitation has been interpreted as a pulmonary artery wall. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, 10, 17-21, 23, 24, 26-32, 34, 36, 37, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (US 2017/0354461, corresponding PCT filed November 14, 2015, hereinafter “Rothman”) in view of Sverdlik et al. (US 2012/0265227, October 18. 2012, hereinafter “Sverdlik”). 
Regarding claim 1, Rothman discloses a method of treating pulmonary hypertension (“The present technology is directed to neuromodulation devices and associated systems and methods. Some embodiments of the present technology, for example, are directed to catheters and associated systems and methods for pulmonary neuromodulation ("PN") [...] PN is expected to efficaciously treat pulmonary hypertension.” [0048]) comprising:
introducing a catheter device (“intravascular catheter” [0053]) comprising one or more energy emitting transceivers (“The catheter 110 can further include a therapeutic assembly 104 carried by or affixed to the distal portion 118 of the elongated shaft 116, and the therapeutic assembly 104 can have one or more energy delivery elements [energy emitting transceivers] 106 configured to modulate nerves at or near the treatment location.” [0053]) into the pulmonary artery lumen (“The catheters, systems and methods of the present technology may effect PN in and/or near one or more pulmonary vessels. As used herein, "pulmonary vessel(s)" include any blood vessel that is adjacent to and/or provides intravascular access proximate to neural pathways that communicate with the pulmonary system. For example, pulmonary vessels can include pulmonary veins and pulmonary arteries, such as the main pulmonary artery ("MPA"), the bifurcated portion of the pulmonary artery, the right pulmonary artery ("RPA"), the left pulmonary artery ("LPA"), segmental pulmonary arteries, and sub-segmental pulmonary arteries.” [0049]); 
positioning said one or more transceivers within the left pulmonary artery (“the main pulmonary artery ("MPA"), the bifurcated portion of the pulmonary artery, the right pulmonary artery ("RPA"), the left pulmonary artery ("LPA")” [0049]) at a location which is in between a first bifurcation of the left pulmonary artery and a first bifurcation of the right pulmonary artery (see Figs. 3D, Fig. 8B and corresponding descriptions), said one or more transceivers positioned a predetermined distance from a point of maximal curvature of an inferior wall of the left pulmonary artery ([0051], Figs. 3D, 8A, 9 and corresponding descriptions); wherein said positioning allows blood to flow between said one or more transceivers and an intimal aspect of the pulmonary artery wall (“an alternative embodiment, it may be advantageous to maintain the position of the therapeutic element at the center of the vessel lumen or in some cases, offset from the center of the vessel lumen by a particular distance. This can enhance control and/or monitoring of the treatment, reduce trauma to the body lumen, and/or have other advantages.” [0051]) and 
thermally damaging nerve tissue by emitting energy having parameters selected to damage nerves beyond the wall of the left pulmonary artery when said one or more transceivers are positioned at said location (“The therapeutic assembly 2320 can then apply an energy field to the target site to cause electrically-induced and/or thermally-induced partial or full denervation of the nerves in communication with the pulmonary system (e.g., using electrodes or cryotherapeutic devices).” [0124]; also see [0054], [0059]).
Rothman fails to disclose and only within a distance window of between 0.2 mm and 20 mm from said intimal aspect of the pulmonary artery wall.
However, Sverdlik teaches, in the same field of endeavor, treating hypertension (“the nerve related disorder comprises hypertension” [0040]) by thermally damaging nerve tissue by emitting energy having parameters selected to damage nerves (“target tissues are treated with ultrasound energy, for example, heated using ultrasound energy. Optionally, tissues are damaged, for example, thermally damage, not necessarily limiting examples of damage include; burning, coagulation, denaturation, ablation, necrosis, disruption (e.g., of signal propagation in nerves), degeneration, destruction.” [0121]; also see [0030], [0154]) only within a distance window of between 0.2 mm and 20 mm from an intimal aspect of the pulmonary artery wall (“the initial treatment region is selected to start away from the intima of the artery, for example, about 0.2 mm away from the intima, or 0.3 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 7 mm, away” [0125]; also see abstract, [0045], and Table between [0215] and [0216]). 
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with and only within a distance window of between 0.2 mm and 20 mm from said intimal aspect of the pulmonary artery wall as taught by Sverdlik in order to treat selectively targeted tissue and prevent damage to untreated tissue ([0012], [0044] of Sverdlik).
	Regarding claim 2, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said energy parameters comprise an intensity selected to raise a temperature of said nerve tissue by between 10°C and 30 °C (“the nerves are heated to a temperature between 47 degrees Celsius and 60 degrees Celsius.” [0071], examiner notes that 47-60 is at least 10 degrees above normal body temperature, i.e. 37 degrees C.).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said energy parameters comprise an intensity selected to raise a temperature of said nerve tissue by between 10°C and 30 °C as taught by Sverdlik in order to adequately thermally damage tissue to treat hypertension ([0121], [0040] of Sverdlik).
Regarding claim 3, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said energy parameters comprise an intensity selected to raise a blood temperature, from 37 °C, by between 5-9°C (“the causing damage comprises causing damage without raising a blood temperature above 43 degrees Celsius.” [0048]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said energy parameters comprise an intensity selected to raise a blood temperature, from 37 °C, by between 5-9°C as taught by Sverdlik in order to ensure blood temperature stays within a safe level ([0069] of Sverdlik).
Regarding claim 5, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said energy parameters are selected taking into account one or both of self-heat generation in a tissue volume being treated and heat absorption in said tissue volume (“Curve 714 is an exemplary illustration of a simplified estimate of the effect of heating of wall 710 due to ultrasonic energy 708 absorption (e.g., attenuation) as a function of distance away from lumen 730. As energy 708 travels through wall 710, it is absorbed, resulting in tissue of wall 710 heating up. Without blood flow 702, the tissues closest to lumen 730 heat up the most and the tissues furthest away heat up the least.” [0308]; also see e.g. [0133], [0142], [0208], [0423]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said energy parameters are selected taking into account one or both of self-heat generation in a tissue volume being treated and heat absorption in said tissue volume as taught by Sverdlik in order to provide the desired thermal effect within safety considerations ([0208] of Sverdlik). 
Regarding claim 6, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Rothman further discloses wherein said energy comprises ultrasound energy (“ultrasound energy (e.g., intravascularly delivered ultrasound, extracorporeal ultrasound, high-intensity focused ultrasound (HIFU), etc.” [0054]), but fails to specifically disclose unfocused ultrasound energy.
However, Sverdlik further teaches, in the same field of endeavor, wherein said energy comprises unfocused ultrasound energy (“a method of selectively targeting and treating tissue using unfocused ultrasound energy” [0012]; also see [0057]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with unfocused ultrasound energy as taught by Sverdlik in order to provide definition of circumferential edges of a treated area ([0143] of Sverdlik). 
Regarding claim 7, Rothman modified by Sverdlik discloses the limitations of claim 6 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein parameters of said unfocused ultrasound energy are selected so that only nerve tissue found within coverage of the emitted energy beam is affected, while non-target tissue within the beam coverage is substantially unaffected (“Optionally, the nerves are damaged without damaging surrounding tissue, for example, without damaging collagen.” [0353]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein parameters of said unfocused ultrasound energy are selected so that only nerve tissue found within coverage of the emitted energy beam is affected, while non-target tissue within the beam coverage is substantially unaffected as taught by Sverdlik in order to avoid damage to vulnerable structures ([0357] of Sverdlik).
Regarding claim 9, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said thermally damaging comprises thermally damaging nerves only within a distance window of between 4-10 mm from the intimal aspect of the pulmonary artery wall (“the initial treatment region is selected to start away from the intima of the artery, for example, about 0.2 mm away from the intima, or 0.3 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 7 mm, away” [0125]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said thermally damaging comprises thermally damaging nerves only within a distance window of between 4-10 mm from the intimal aspect of the pulmonary artery wall as taught by Sverdlik in order to treat selectively targeted tissue and prevent damage to untreated tissue ([0012], [0044] of Sverdlik).
Regarding claim 10, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said thermally damaging comprises thermally damaging nerves only within a distance window of between 0.5-5 mm from the intimal aspect of the pulmonary artery wall (“the initial treatment region is selected to start away from the intima of the artery, for example, about 0.2 mm away from the intima, or 0.3 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 7 mm, away” [0125]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said thermally damaging comprises thermally damaging nerves only within a distance window of between 0.5-5 mm from the intimal aspect of the pulmonary artery wall as taught by Sverdlik in order to treat selectively targeted tissue and prevent damage to untreated tissue ([0012], [0044] of Sverdlik).
Regarding claim 17, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Rothman further suggests positioning said one or more transceivers within said left pulmonary artery at a distance of less than 10 cm from a central longitudinal axis of the main pulmonary artery (e.g. see Fig. 3D, re-produced below and “the energy delivery elements 106 can be spaced apart along the support structure 210 every 1 mm to 50 mm, such as every 2 mm to every 15 mm (e.g., every 10 mm, etc.). In the deployed configuration, the support structure 210 and/or therapeutic assembly 104 can have an outer diameter between about 12 mm and about 20 mm (e.g., between about 15 mm and about 18 mm).” [0064]; also see Figs. 1, 3E, 8B and corresponding descriptions, [0086]).

    PNG
    media_image6.png
    366
    533
    media_image6.png
    Greyscale

Regarding claim 18, Rothman modified by Sverdlik discloses the limitations of claim 17 as stated above. Rothman further discloses wherein a distance of said one or more transceivers relative to the artery wall is set by a distancing device (“one or more anchoring devices for stabilizing the distal portion and/or therapeutic assembly relative to the vessel wall and/or selectively positioning the distal portion and/or therapeutic assembly relative to the vessel wall (e.g., at a central location within the vessel lumen, selectively offset from the center of the vessel lumen).” [0086]).
Regarding claim 19, Rothman modified by Sverdlik discloses the limitations of claim 19 as stated above. Rothman further discloses repeating said positioning and thermally damaging (“This process can be repeated until a sufficient nerve lesion is formed at the target site.” [0134]) at treatment locations along the long axis of the left pulmonary artery (“along a particular length of the vessel (e.g., generally non-circumferential at longitudinal segments of the treatment location).” [0075]).
Rothman fails to disclose between 6-16 treatment locations.
However, Sverdlik further teaches, in the same field of endeavor, repeating said positioning and thermally damaging at between 6-16 treatment locations along the long axis of a lumen (“the method further comprises repeating the causing damage to one or more additional damage regions, the damage regions being spaced apart. Optionally, the spaced apart damage regions are distributed around a circumference of the lumen. Optionally or alternatively or additionally, the spaced apart damage regions are distributed longitudinally along the lumen. Optionally, the spaced apart damage regions comprise 2-8 locations.” [0047]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with between 6-16 treatment locations as taught by Sverdlik in order to adjust treatment according to feedback ([0158] of Sverdlik).
Regarding claim 20, Rothman modified by Sverdlik discloses the limitations of claim 19 as stated above. Rothman further suggests wherein a number of said treatment locations is selected to: reduce at least one of: Right atrial pressure (RAP), Right ventricle pressures (RVP), Systolic pulmonary artery pressure (sPAP), Mean pulmonary artery pressures (mPAP), Pulmonary vascular resistance (PVR), NT-pro-BNP and/or increase at least one of: Cardiac output (CO), Cardiac Index (CI), Ejection Fraction (EF), Pulmonary distensability, Exercise tolerance--6 minutes walking distance (6MWD), Quality of life as assessed by questionnaire, cardiopulmonary exercise testing and VO2 max (“PN is expected to efficaciously treat pulmonary hypertension. Subjects with pulmonary hypertension generally have high blood pressure in the lung vasculature that may lead to heart failure and they may, for example, experience symptoms such as dyspnea (shortness of breath), syncope, fatigue, chest pain and/or edema, and/or other symptoms as well. PN using methods and/or devices described herein may provide a therapeutically beneficial reduction in one or more of these symptoms. Additionally, PN using the methods and/or devices of the present technology may modulate the release of circulating mediators of the nervous system (e.g., the sympathetic nervous system) and/or neuroendocrine system, thereby providing systemic modulation of such mediators and/or modulating the function of specific body organs other than the lungs. For example, the lungs produce significant quantities of catecholamines that affect heart rate, blood pressure, blood glucose levels, etc., and PN using the methods and/or devices of the present technology may increase or decrease the amount of catecholamines released from the lungs.” [0048]).
Regarding claim 21, Rothman modified by Sverdlik discloses the limitations of claim 19 as stated above but fails to disclose wherein a distance between adjacent treatment locations, as measured along the long axis of the artery ranges between 0.1 cm to 2 cm. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to distance the adjacent treatment location by between 0.1 to 2 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Rothman further discloses wherein said positioning comprises positioning said one or more transceivers in the left pulmonary artery, between the first bifurcation of the left pulmonary artery and the main pulmonary artery, at a distance of between 0-2 cm from the bifurcation (see e.g. Fig. 8A and corresponding description and “the energy delivery elements 106 can be spaced apart along the support structure 210 every 1 mm to 50 mm, such as every 2 mm to every 15 mm (e.g., every 10 mm, etc.). In the deployed configuration, the support structure 210 and/or therapeutic assembly 104 can have an outer diameter between about 12 mm and about 20 mm (e.g., between about 15 mm and about 18 mm).” [0064]).
Regarding claim 24, Rothman further discloses wherein the locations are set per a specific patient anatomy according to pre-defined set boundaries determined using one or more of an angiogram, CT and MRI (“Image guidance, e.g., computed tomography (CT), fluoroscopy, intravascular ultrasound (IVUS), optical coherence tomography (OCT), intracardiac echocardiography (ICE), or another suitable guidance modality, or combinations thereof, may be used to aid the clinician's positioning and manipulation of the therapeutic assembly 104. For example, a fluoroscopy system (e.g., including a flat-panel detector, x-ray, or c-arm) can be rotated to accurately visualize and identify the treatment site. In other embodiments, the treatment site can be located using IVUS, OCT, and/or other suitable image mapping modalities that can correlate the treatment site with an identifiable anatomical structure (e.g., a spinal feature) and/or a radiopaque ruler (e.g., positioned under or on the patient) before delivering the catheter 110. Further, in some embodiments, image guidance components (e.g., IVUS, OCT) may be integrated with the catheter 110 and/or run in parallel with the catheter 110 to provide image guidance during positioning of the therapeutic assembly 104. For example, such image guidance components can be coupled to a distal portion of the catheter 110 to provide three-dimensional images of the vasculature proximate the site to facilitate positioning or deploying the therapeutic assembly 104 within the pulmonary blood vessel.” [0074]).
Regarding claim 26, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, in the same field of endeavor, wherein said thermally damaging comprises heating a nerve at two or more locations (“2-8 locations.” [0047]) along an axon or a bundle of axons of said nerve (“axons” in Table following [0275]).  
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said thermally damaging comprises heating a nerve at two or more locations along an axon or a bundle of axons of said nerve as taught by Sverdlik in order to prevent damage to healthy tissue that surrounds target tissue ([0276] of Sverdlik).
Regarding claim 27, Rothman further discloses wherein said catheter device comprises three transceivers (“the support structure 210 can include, for example, between 1 and 12 energy delivery elements (e.g., 1 energy delivery element, 4 energy delivery elements, 10 energy delivery elements, 12 energy delivery elements, etc.).” [0064]) configured to be actuated simultaneously (“Energy delivery elements may be fired sequentially or simultaneously” [0054]) to treat 3 spaced apart locations arranged circumferentially with respect to the artery lumen (“In other embodiments, the therapeutic assembly 104 can be configured to form a continuous or discontinuous lesion that wraps around the circumference of the vessel (one or more times) along a particular length of the vessel (e.g., generally non-circumferential at longitudinal segments of the treatment location). In several of such embodiments, the lesion can have a helical/spiral configuration.” [0075]; also see e.g. Fig. 3D and corresponding description).
Regarding claim 28, Rothman further discloses actuating only one or two of said three transceivers to prevent damage to non-targeted tissue (“As an example, a single energy delivery element may be selected at a time, or a combination of certain energy delivery elements or all of the energy delivery elements may be selected at a time. Energy delivery elements may be fired sequentially or simultaneously and/or may be fired according to a particular algorithm and/or operator input.” [0054]).
Regarding claim 29, Rothman further discloses automatically detecting (“The control algorithms 140 can be executed on a processor (not shown) of the system 100 to control energy delivery to the energy delivery elements 106. In some embodiments, selection of one or more parameters of an automated control algorithm 140 for a particular patient may be guided by diagnostic algorithms 133 that measure and evaluate one or more operating parameters prior to energy delivery.” [0059]) if one or more of said transceivers are directed towards non-targeted tissue (“In some embodiments, the sensors can be used to monitor or detect the presence or location of target neural structures” [0058]), and deactivating those transceivers (“As an example, a single energy delivery element may be selected at a time, or a combination of certain energy delivery elements or all of the energy delivery elements may be selected at a time.” [0054], examiner notes that unselected elements are deactived).
Regarding claim 30, Rothman further suggests targeting nerves which are sympathetic nerves (“PN using the methods and/or devices of the present technology may modulate the release of circulating mediators of the nervous system (e.g., the sympathetic nervous system)” [0048]). Rothman modified by Sverdlik discloses the limitations of the claim except that at least 60% in volume. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least 60% in volume being sympathetic nerves, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 31, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Rothman further discloses wherein said energy comprises ultrasound energy (“ultrasound energy (e.g., intravascularly delivered ultrasound, extracorporeal ultrasound, high-intensity focused ultrasound (HIFU), etc.” [0054]), but fails to specifically disclose unfocused ultrasound energy.
Sverdlik further teaches wherein said energy comprises unfocused ultrasound energy (“a method of selectively targeting and treating tissue using unfocused ultrasound energy” [0012]; also see [0057]) having the following parameters: an intensity between 40[W/cm^21-60[W/cm^2] (“the acoustic intensity profile is high intensity, for example, about 11-20, or 21-30 or 31-40, or 41-50 or 51-60 or 61-70 or >=71 Watt/square centimeter” [0124]), a frequency between 10[MHz]-12[MHz] (“10 Mhz ultrasound energy” [0384]) and an excitation duration between 30 [sec] to 50 [sec] (“US energy is applied for a time period falling within a predefined range creates similar damage areas. For example, the range is a period of time between about 10 seconds and about 30 seconds, or between about 10 seconds and about 20 seconds, or between about 20 seconds and about 30 seconds, or between about 5 seconds and 60 seconds, or between about 1 second and 60 seconds, or between about 10 seconds and 120 seconds, or other smaller, intermediate or larger periods of time.” [0343])
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with wherein said energy comprises unfocused ultrasound energy having the following parameters: an intensity between 40[W/cm^21-60[W/cm^2], a frequency between 10[MHz]-12[MHz] and an excitation duration between 30 [sec] to 50 [sec] as taught by Sverdlik in order to provide definition of circumferential edges of a treated area ([0143] of Sverdlik). 
Regarding claim 32, Rothman further discloses wherein said positioning comprises expanding a distancing device and avoiding movement of the catheter once the distancing device has been expanded (“one or more anchoring devices [distancing device] for stabilizing [avoiding movement] the distal portion and/or therapeutic assembly relative to the vessel wall and/or selectively positioning the distal portion and/or therapeutic assembly relative to the vessel wall (e.g., at a central location within the vessel lumen, selectively offset from the center of the vessel lumen).” [0086]).
Regarding claim 34, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches, administering a systemic anticoagulant to a patient prior to said introducing of said catheter device (“add extra lumen anti-coagulation treatment” see Table following [0434]; also see “Intravenous heparin was administered to achieve an intraprocedural activated clotting time (ACT)>250 seconds” [0563]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with administering a systemic anticoagulant to a patient prior to said introducing of said catheter device as taught by Sverdlik in order to prevent significant coagulation of blood ([0052] of Sverdlik). 
Regarding claim 36, Rothman further discloses wherein during said thermally damaging, said catheter device moves in a lateral movement within said left pulmonary artery (e.g. see helical/spiral configuration of distal end of catheter in Fig. 10, re-produced below, and corresponding description) while keeping said one or more transceivers at a distance from an internal surface of said artery (“anchoring devices for stabilizing the distal portion and/or therapeutic assembly relative to the vessel wall and/or selectively positioning the distal portion and/or therapeutic assembly relative to the vessel wall (e.g., at a central location within the vessel lumen, selectively offset from the center of the vessel lumen).” [0086]).

    PNG
    media_image7.png
    521
    670
    media_image7.png
    Greyscale

Regarding claim 37, Rothman modified by Sverdlik discloses the limitations of claim 36 as stated above but is silent on wherein said lateral movement is up to a distance of 5 cm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a distance up to 5 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 51, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above but is silent on wherein said positioning is at a distance of less than 7 mm from said point of maximal curvature. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a distance of less than 7 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 52, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above but is silent on wherein said nerve tissue is located within a distance range of 0.2mm-30mm from said point of maximal curvature. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a distance range of 0.2mm-30mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 53, Rothman further discloses wherein said location is selected to target high density nerve tissue substantially without damaging non-target tissue (“it may be advantageous to maintain the position of the therapeutic element at the center of the vessel lumen or in some cases, offset from the center of the vessel lumen by a particular distance. This can enhance control and/or monitoring of the treatment, reduce trauma to the body lumen, and/or have other advantages.” [0051]).
Regarding claim 54, Rothman further discloses wherein said location is selected to target posterior and/or anterior nerve plexuses extending along the length of the left pulmonary artery towards the left lung (“For example, the vagal and phrenic nerves may lie outside the lungs (e.g., in the neck region and/or in the inlet to the thoracic cavity) at various locations that may render them amenable to access via cutaneous puncture or to transcutaneous denervation. As such, devices and/or methods described herein may be used to effect modulation of vagal and/or phrenic nerves from within a carotid vein and/or a jugular vein.” [0265]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman in view of Sverdlik as applied to claim 1 above and further in view of Pilcher et al. (US 2017/0312021, filed June 27, 2016, hereinafter “Pilcher”).
Regarding claim 11, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Rothman further discloses wherein thermally damaging nerve tissue comprises thermally damaging one or more nerves extending along at least a longitudinal segment of the left artery (“For example, the therapeutic assembly 104 can be used to modulate nerves proximate the wall of the main pulmonary artery, the left pulmonary artery, and/or the right pulmonary artery and/or any branch or extension, and/or other pulmonary vessels or sites proximate to neural pathways in communication with the pulmonary system” [0077]; also see [0075]).
Rothman fails to specifically disclose one or more nerve plexuses.
However, Pilcher teaches, in the same field of endeavor, thermally damaging nerve tissue comprises thermally damaging one or more nerve plexuses extending along at least a longitudinal segment of the left, right and/or main pulmonary artery (“neuromodulation (e.g., decreasing activity) of at least one sympathetic nerve innervating one or more of the pulmonary trunk 18, the left or right pulmonary arteries 20, 21, or branches thereof within a patient is anticipated to be therapeutically beneficial for treating lung cancer. In some instances, neuromodulation of the pulmonary plexus 24, 25 or one or more nerve fibers thereof can be achieved via application of a suitable treatment modality, e.g., cryotherapeutic, direct heat, electrode-based, transducer-based, chemical-based, or another suitable treatment modality within a target vessel as described above” [0061], Fig. 4 and corresponding description; also see [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with thermally damaging nerve tissue comprises thermally damaging one or more nerve plexuses extending along at least a longitudinal segment of the left, right and/or main pulmonary artery as taught by Pilcher in order to provide therapeutic benefit such as for treating lung cancer ([0061] of Pilcher). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman in view of Sverdlik as applied to claim 1 above and further in view of Brun (US 2018/0055988, corresponding PCT filed February 12, 2016) and Kanner et al. (US 2010/0185156, July 22, 2010, hereinafter “Kanner”).
Regarding claim 35, Rothman modified by Sverdlik discloses the limitations of claim 1 as stated above. Sverdlik further teaches monitoring activated clotting time during treatment (“Intravenous heparin was administered to achieve an intraprocedural activated clotting time (ACT)>250 seconds” [0563]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with monitoring activated clotting time during treatment as taught by Sverdlik in order to prevent significant coagulation of blood ([0052] of Sverdlik). 
Rothman modified by Sverdlik is silent on stopping treatment if the activated clotting time is shorter than 275 seconds. 
However, Brun teaches, in an analogous field of endeavor, (e.g. see blood monitoring in title), stopping treatment if the activated clotting time is shorter than a target (“periodically sampling blood every 30 to 60 minutes and measuring the activated clotting time. As a result of the monitoring, for example, in a case where thrombus formation is observed, the extracorporeal circulation device needs to be entirely replaced before the circulation is resumed [stopping treatment].” [0005]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothman with stopping treatment if the activated clotting time is shorter than a target as taught by Brun in order to minimize repercussions of thrombus formation ([0005] of Brun). 
Rothman modified by Brun is silent on the target activated clotting time being shorter than 275 seconds. Although Sverdlik does teach a target of greater than 250 seconds as shown above.
However, Kanner teaches, in an analogous field of endeavor (e.g. see [0057], [0073]), a target activated clotting time of 275 seconds (“to prolong activated clotting time to a target range of approximately 275 seconds during device deployment.”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the activated clotting time to 275 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793